MEMORANDUM **
1. The district court didn’t clearly err in finding that the state failed to disclose the disputed evidence at a time when it would have been useful, as required by Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). See Anderson v. City of Bessemer City, 470 U.S. 564, 573, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985).
2. Respondent doesn’t offer any substantial reason for departing from the law of the case and reversing Gantt v. Roe, 389 F.3d 908 (9th Cir.2004). See Milgard Tempering, Inc. v. Selas Corp. of America, 902 F.2d 703, 715 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.